Title: To Thomas Jefferson from James Melvin, 3 January 1809
From: Melvin, James
To: Jefferson, Thomas


                        
                            
                        
                        
                     
                        
                           1808
                           
                           
                           Thomas Jefferson Esqr. To James Melvin
                           Dr.
                           
                        
                        
                           Octr.
                           3
                           To
                           making Suit for T. J. Randolph 6/00 Linen 1/37
                           7.
                           87½
                        
                        
                           
                           
                           "
                           1¾ Yds. cloth @ 0/-2½ Yds. B. Cord @ 3/– Cotton /50
                           23.
                           75
                        
                        
                           
                           
                           "
                           vest shape 2/50 Buttons/75 Trimmings 1/50
                           4.
                           75
                        
                        
                           
                           
                           "
                           2 Pr. Linen Drawers for do. @ 1/50
                           3.
                           00
                        
                        
                           
                           
                           
                           
                           [89.375]
                           
                           
                        
                        
                           
                           11
                           "
                           making pantaloons for do. 1/50 Linen /50
                           2.
                           00
                        
                        
                           
                           
                           "
                           1⅛ Yds. cloth @ 8/– Trimmings /50
                           9.
                           50
                        
                        
                           
                           
                           "
                           a Fashionable vest 4/50 for do.
                           4.
                           50
                        
                        
                           
                           
                           "
                           1 Pr. Linen Drawers for do 1/50
                           80.375
                           1.
                           50
                        
                        
                           
                           13
                           "
                           making Coat 3/50 2 Yds. Bluecloth @ 10/–
                           23.
                           50
                        
                        
                           
                           
                           "
                           sleeve Linings 1/50 Linen /50 Buttons 1/25
                           3.
                           25
                        
                        
                           
                           
                           "
                           Silk Twist thread &c. /75
                           —.
                           75
                        
                        
                           
                           
                           "
                           making Breeches 1/50 Linen /50
                           2.
                           00
                        
                        
                           
                           
                           "
                           3 Yds. cord @ 1/50 Buttons 62½ Trimmings /25
                           5.
                           37½
                        
                        
                           
                           
                           
                           
                           34.875
                           
                           
                        
                        
                           
                           26
                           "
                           making 4 suits for Servants @ 6/–
                           24.
                           00
                        
                        
                           
                           
                           "
                           7½ yds. cloth @ 5/50 Backs 1/33 Cotton 1/–
                           43.
                           58
                        
                        
                           
                           
                           "
                           14 Yds. corduroy @ 1/25 2 yds. scarlet @ 5/50
                           28.
                           50
                        
                        
                           
                           
                           "
                           9 yds. Linen @ /50 6 doz. Buttons @ /50
                           7.
                           50
                        
                        
                           
                           
                           "
                           Buttons for Pantaloons 1/– do. for vests off
                           
                           2.
                           00
                        
                        
                           
                           
                           "
                           Trimmings 4/—7 Yds. Lace @ 1/50
                           
                              120.08
                           
                           
                              14.
                           
                           
                              50
                           
                        
                        
                           
                           
                           
                           
                           Dolls.
                           211.
                           83½
                        
                        
                           Decr.
                           17
                           "
                           making vest 1/50 Cotton /50 Trimmings /25
                           2.
                           25
                        
                        
                           
                           
                           "
                           making Coat 3/50 Linen 1/– Buttons 1/– Trimmings /75
                           6.
                           25
                        
                        
                           1809
                           27
                           "
                           making Breeches 1/50 Linen /50 Trimmings /37½
                           2.
                           37½
                        
                        
                           Jany.
                           3
                           "
                           Quilting Quilt 15/– silk 1/– 5 yds. Gurrahs @ /25
                           17.
                           25
                        
                        
                           
                           
                           "
                           Cotton /25 3¼ yds. scarlet cambrick @ /56
                           
                              30.215
                           
                           
                              2.
                           
                           
                              09
                           
                        
                        
                           
                           
                           
                           
                           Dolls.
                           242.
                           05
                        
                     
                  
                        
                            
                        
                    